                                          Case 4:21-cv-00534-HSG Document 11 Filed 04/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re JACKSON.                                    Case No. 21-cv-00534-HSG
                                   8                                                       ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 20, 2021, Plaintiff filed a letter with this Court. Dkt. No. 1. The Court

                                  14   construed this letter as an attempt to file a 42 U.S.C. § 1983 action. Dkt. No. 2. That same day,

                                  15   the Clerk of the Court informed Plaintiff that this action was deficient because he had not paid the

                                  16   filing fee and had not submitted his complaint on the proper form. Dkt. Nos. 2, 3. Plaintiff was

                                  17   instructed to respond within twenty-eight days of the date of the order. Dkt. Nos. 2, 3. The

                                  18   deadline to respond was extended to April 5, 2021. Dkt. Nos. 6, 7. The deadline has passed, and

                                  19   Plaintiff has neither paid the filing fee nor submitted a complaint on the proper form, or otherwise

                                  20   communicated with the Court. The Court therefore DISMISSES this action without prejudice.

                                  21   Because this dismissal is without prejudice, Plaintiff may move to reopen the action. Any such

                                  22   motion must be accompanied by both a complaint on the proper form, and an in forma pauperis

                                  23   application on the proper form, with the required supporting documents. The Clerk shall enter

                                  24   judgment and close the file.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 4/15/2021

                                  27                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  28                                                   United States District Judge
